   8:19-cr-00381-JFB-SMB Doc # 70 Filed: 10/20/20 Page 1 of 2 - Page ID # 150




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR381

        vs.                                          FINAL ORDER OF FORFEITURE

 BRANDON D. WOLFF,

                      Defendant.



       This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture (Filing No. 66). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

       1.     On June 23, 2020, this Court entered a Preliminary Order of Forfeiture

(Filing No. 57), pursuant to 21 U.S.C. § 841 and 21 U.S.C. § 853 based upon the

defendant=s plea of guilty to Count One and the Forfeiture Allegation of the Indictment.

Pursuant to the Preliminary Order of Forfeiture, defendant=s interest in the $4,352.25 U.S.

currency was forfeited to the United States.

       2.     The United States posted a Notice of Criminal Forfeiture on an official

internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,

beginning on June 25, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions.     The United States filed a

Declaration of Publication on August27, 2020. (Filing No. 65).

       3.     The United States has advised the Court that no party has filed a Petition .

From a review of the Court file, the Court finds no Petitions have been filed.
   8:19-cr-00381-JFB-SMB Doc # 70 Filed: 10/20/20 Page 2 of 2 - Page ID # 151




       4.    The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the $4,352.25 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

       C.   The $4,352.25 U.S. currency is hereby forfeited to the United States of

America.

       D. The United States is directed to dispose of the currency in accordance with

law.

       DATED this 20TH day of October 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
